Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  Applicant’s amendment and response filed 8/9/22 is acknowledged and has been entered. 

2.  Applicant  is reminded of Applicant's election without traverse of Group I and species of variant chimeric receptor (CAR) having an ECD, CD28 TM domain, 4-1BB intracellular costimulatory domain, and an activating cytoplasmic signaling domain with a modified junction region between the 4-1BB signaling domain and the CD28 TM domain in Applicant’s amendment and response filed 9/14/21.  Applicant’s election of ultimate species of CD28 TM domain that comprises the sequence set forth in SEQ ID NO: 2 (non-variant), the species of 4-1BB costimulatory domain that comprises the sequence set forth in SEQ ID NO: 3 (non-variant), the species of the modified junction region that comprises the R31H mutation (relative to numbering set forth in SEQ ID NO: 5), CD3 zeta intracellular activating cytoplasmic signaling domain, an ECD that is a scFv, SEQ ID NO: 120 as the sequence that has the CD28 TM and 4-1BB costimulatory domain that contains the modified junction with the R31H substituent in Applicant’s amendment and response filed 1/24/22.  Applicant has also specified that modified junction region having reduced HLA binding affinity to HLA-A*1101 is that set forth in SEQ ID NO: 65.  

The species recited in claims 89 and 125 had also being included in examination.  Presently, claims 83 and 121 are being included in examination.

Claims 80-85, 88-90, 92-101, 121, 122, 124, 125 and 131-136 are presently being examined as they read upon the elected species enunciated above and also upon SEQ ID NO: 5, 137, 114-134, and SEQ ID NO: 5 with the K28 (A/H/L/Q/S), R31 (A/H/L/N), and/or L34 (A/S) mutations, and also upon the sequence disclosed in the art reference cited below in this office action.

3.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
4.  Claims 80-85, 88-90, 92-101, 121, 122 , 124, 125 and 131-136 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.

This is a new ground of rejection necessitated by Applicant’s amendment filed 8/9/22.

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). "Compliance with the written description requirement is essentially a fact-based inquiry that will ‘necessarily vary depending on the nature of the invention claimed.’" Enzo Biochem, 323 F.3d at 963, 63 USPQ2d at 1612.  An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. See MPEP 2163 I.A.

An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613 (quoting the Written Description Guidelines, 66 Fed. Reg. at 1106, n. 49, stating that "if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function".). "Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function." See MPEP 2163 II.3.

Applicant has broadly claimed: 
     1) A variant chimeric receptor, wherein the variant chimeric receptor comprises a modified junction region having one or more amino acid sequence modifications compared to a junction region of a reference chimeric receptor, wherein the reference chimeric receptor comprises a CD28 transmembrane domain or a functional portion and a 4-1BB costimulatory signaling domain or a function portion joined in contiguous sequence at a junction, wherein the junction region of the reference chimeric receptor comprises up to 15 contiguous amino acids directly C-terminal of the junction and/or up to 15 contiguous amino acids directly N-terminal of the junction, and wherein;
	-the CD28 TM domain or a functional portion and the 4-1BB costimulatory signaling domain or a functional portion of the reference chimeric receptor together comprise a functional portion or variant thereof comprising a sequence of amino acids that exhibits at least 85% sequence identity to SEQ ID NO: 5, and wherein the one or more amino acid sequence modifications comprise an amino acid insertions(s) between positions 27 and 28 or comprise an amino acid  replacement(s) at one or more residues corresponding to an amino acid residue selected from positions 28, 31 or 34, either with reference to the numbering set forth in SEQ ID NO: 5 (as is recited in instant base claim 80, and including the limitations of its dependent claims); or

2) a variant chimeric receptor, comprising a CD28 TM domain or a functional portion thereof and a 4-1BB costimulatory signaling domain or a functional portion thereof comprising a modified junction region comprising one or more amino acid sequence modifications compared to the junction region set forth in SEQ ID NO: 137, said modified junction region comprising a contiguous sequence of amino acids that includes the junction between the CD28 TM domain and the 4-1BB TM domain; wherein 
-the CD28 TM domain and the 4-1BB costimulatory signaling domain of the reference chimeric receptor together comprise a functional portion or variant thereof comprising a sequence of amino acids that exhibits at least 85% sequence identity to SEQ ID NO: 5, and wherein
- and wherein the one or more amino acid sequence modifications comprise an amino acid insertions(s) between positions 27 and 28 or comprise an amino acid  replacement(s) at one or more residues corresponding to an amino acid residue selected from positions 28, 31 or 34, either with reference to the numbering set forth in SEQ ID NO: 5 (as is recited in instant base claim 81 and including the limitations recited in its dependent claims).

In general with regard to these claims, the specification does not disclose a limiting definition for the functional property of being a “functional portion or variant thereof” that comprises a sequence of amino acids that exhibits at least 85% sequence identity to SEQ ID NO: 5 (or additional to SEQ ID NO: 137 or SEQ ID NO: 3), nor does it disclose a representative number of species thereof, as sequences that are disclosed in the specification are not fully representative of the breadth of the functional subgenus of the receptor.  Note that the at least 85% sequence identity to SEQ ID NO: 5 encompasses up to 10 amino acid changes to the sequence of SEQ ID NO: 5.  This constitutes up to 1020 potential variants (i.e., up to 1,000,000,000,000,000,000,000 variants).

Applicant has also claimed the said variant chimeric receptor based upon instant base claim 80 and wherein:
     (a) the variant chimeric receptor exhibits reduced immunogenicity compared to the reference chimeric receptor upon administration to a human subject (as recited in dependent claim 93 that depends upon instant base claim 80), or 

      (b) wherein a peptide fragment having the sequence of an 8-15 amino acid portion of the modified junction region has a binding affinity for a human leukocyte antigen (HLA) molecule that is lower than the binding affinity, for the same HLA molecule, of a 	peptide fragment having the sequence of the corresponding portion of the junction region of the reference chimeric receptor; and/or 
          the average of the binding affinities of all peptide fragments of 8-15 amino acids, or of all 8-15 amino acid peptide fragments, within the modified junction region for a human HLA molecule is lower than the average of the binding affinities of all 8-15 amino acid peptide fragments, or of all 8-15 amino acid peptide fragments, within the junction region of the reference chimeric receptor; and/or
           the number of peptide fragments having the sequence of an 8-15 amino acid portion of the modified junction region that has a binding affinity for an HLA of less than 1,000 nM is reduced compared to the number of peptide fragments having the sequence of an 8-15 amino acid portion of the junction region of the reference chimeric receptor that has the same affinity for binding the same HLA (as is recited in instant dependent claim 94 that depends upon instant base claim 80); or 

     (c) the variant chimeric receptor that has amino acid sequence modifications as compared to a reference receptor that comprises a functional portion or variant thereof comprising a sequence that exhibits at least 95% sequence identity to SEQ ID NO: 2, 103, or 104 (CD28 TM domain), and a functional portion or variant thereof comprising a sequence that exhibits at least 95% sequence identity to SEQ ID NO: 3 (4-1BB costimulatory signaling domain) (as is recited in instant claim 85 that depends upon instant base claim 80); or 

     (d) the variant receptor comprises a functional variant comprising a sequence of amino acids that that exhibits at least 95% sequence identity to the sequence of amino acids set forth in any of SEQ ID NO: 114-134, or a functional portion thereof that comprises the one or more amino acid modifications (instant claim 92).  

    As such, the variant chimeric receptor recited in claim 93 must possess the functional property of being less immunogenic than the reference receptor when administered in vivo to a human subject. 

The variant chimeric receptor recited in claim 94 (that depends upon instant base claim 80), must have:  
     (1) an 8-15 amino acid residue subsequence of the modified junction portion thereof that possesses the functional property of having a reduced binding affinity for a same HLA as compared to the same region of the reference receptor;  
     (2) (i) a junction region that comprises  an 8-15 amino acid subsequence, wherein the functional property of average binding affinity of all the subsequences for a same HLA molecule is lower than the average of the corresponding subsequences of the reference receptor, or  
           (ii) a junction region  that comprises 8, 9, 10, 11, 12, 13, 14 or 15 amino acid residue subsequences , wherein the same length subsequences must together possess the functional property of a lower average binding affinity than the same length subsequences of the reference receptor; or 
     (3) a junction region characterized as having a reduced number of 8-15 amino acid residue subsequences having the functional property of reduced binding affinity for an HLA molecule of less than 1000 nM as compared to the number of subsequences of the reference receptor.  

     As such, the variant receptor of claim 85 must be based on a functional portion or variant thereof of native CD28 TM (SEQ ID NO: 2, 103 or 104) and of 4-1BB costimulatory signaling domain (SEQ ID NO: 3), each functional portion or variant thereof must exhibit at least 95% sequence identity to the recited SEQ ID NO.
The specification does not disclose a representative number of species of such polypeptide in the claimed composition, nor sufficient relevant identifying characteristics in the form of structure or functional characteristics coupled with a known or disclosed correlation between structure and function.

 First as pertains to parts (a) and (b) above, there is no structure/function relationship that exists for the primary amino acid sequence of a peptide and an HLA molecule to which it binds, nor with a particular affinity of binding.  Likewise, one of skill in the art would not be able to envision a priori the amino acid sequence of such a peptide without employing a method of discovery, for example, via use of a method of discovery, in silico prediction algorithms, followed by in vitro determination of the ability of particular predicted/candidate peptides to actually bind to a particular HLA molecule and with a particular binding affinity.  

In terms of a representative number of species of said isolated peptide that binds to an HLA molecule, including with a particular affinity, evidentiary reference HLA Nomenclature (2015, of record) discloses that there are approximately 12,500 different HLA class I and class II molecules.  The instant claims encompass any HLA molecule in the universe of HLA molecules.  Evidentiary reference HLA Nomenclature teaches that there are approximately 12,500 different HLA molecules.  In addition, the claims encompass any CD28 transmembrane domain and any 4-1BB costimulatory signaling domain from any species of animal that possesses them.  

The specification discloses that the functional region formed from exemplary human CD28 TM domain (consisting of the sequence set forth in SEQ ID NO: 2) and exemplary human 4-1BB costimulatory domain (consisting of the sequence set forth in SEQ ID NO: 3) (which together consist of the sequence set forth in SEQ ID NO: 5), and considered spans the 13 amino acids residues of either side of the junction between the two domains, the assessed region consisting of the amino acid sequence as set forth in SEQ ID NO: 137 (corresponding to amino acid residues 15-40 of SEQ ID NO: 5) ([00287]).  The specification discloses use of in silico modeling to identify one or more amino acid modifications within this said 26 amino acid junction region that result in candidate peptides that were predicted to binding with high IC50 values to class I and class II HLA alleles.  The specification discloses that predictions were made for candidate variant peptides containing 1-3 mutations at positions 14, 17 and 20 with reference to SEQ ID NO: 137 (and corresponding to positions 28, 31 and 34 with reference to SEQ ID NO: 5) ([0288]).  The specification further discloses that a series of different variant junctions were assessed to identify amino acid replacements at positions less likely to be disruptive of the structure or function of either the TM region or the costimulatory signaling domain ([0289]).  The specification discloses the identity of these single, double, or triple mutations at ([0289]).  The specification discloses that weighted immunogenicity scores (in vitro) were obtained for the non-variant and variant junction regions for 27 HLA class I alleles individual, for 56 HLA class II alleles individually ([0290]).  However, as enunciated above, these HLA alleles are a small subset of those that exist, and hence these examples do not constitute a representative number of species of the claimed genus. 

As pertains to part (c) above (claim 85), the specification does not disclose a limiting definition for the functional property of being a “functional portion or variant thereof” of CD28 TM domain or 4-1BB costimulatory signaling domain, nor which functional portion or variant thereof has 95% sequence identity to the recited SEQ ID NOs, and the specification does not disclose a structure/function relationship therefore, nor a representative number of species. 

As pertains to part (d) above (claim 92), the specification does not disclose a limiting definition for the functional property of being a “functional portion or variant thereof” of a sequence of amino acids that exhibits at least 95% sequence identity to the sequence of amino acids set forth in any of SEQ ID NO: 114-134, nor a functional portion thereof that comprises the one or more amino acid modifications, and the specification does not disclose a structure/function relationship therefore, nor a representative number of species. 

Claims 124 and 125 are included in this rejection because even though the residue and positions replacements  for one or more of positions 28, 31 and/or 34 relative to those in SEQ ID NO: 5 are recited, there not necessarily the only modifications, as SEQ ID NO: 5 is a 69-mer, at least 59 residues of which must be identical to result in at least 85% percent sequence identity.  As stated above, the specification does not disclose a definition for a functional portion or variant thereof comprising a sequence of amino acids that exhibits at least 85% sequence identity to SEQ ID NO: 5, nor a representative number of species thereof for the large and broad functional subgenus of the functional portion or variant thereof. 
  
Therefore, it appears that the instant specification does not adequately disclose the breadth of the variant chimeric receptor having the functional properties recited in the instant claims.  In light of this, a skilled artisan would reasonably conclude that Applicant was not in possession of the genus of all such variant chimeric receptors at the time the instant application was filed.    

Applicant’s arguments in the amendment and response filed 8/9/22 on pages 11-12 that pertain to the prior written description rejection of record are not persuasive, for the reasons set forth in the instant rejection.  

5.  Applicant’s amendment filed 8/9/22 has overcome the prior rejection of record of claims 84, 88, 89, 122, 124 and 125 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

6.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.  Claims 81, 82, 121, 122, 124, 125 and 131-133 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

This is a new ground of rejection necessitated by Applicant’s amendment filed 8/9/22.

     Claim 81 is indefinite in the recitation of “said modified junction region comprising a contiguous sequence of amino acids that includes the junction between the CD28 transmembrane domain and the 4-1BB transmembrane domain” in the context of the remainder of the claim because it is not clear what is meant because SEQ ID NO: 5 does not comprise the 4-1BB transmembrane domain, but rather the 4-1BB costimulatory domain.  The remaining claims depend upon claim 81.  
                                                                                                                                                                                                                                              
8.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.  Claims 80-83, 85, 90, 92, 95, 100, 101, 121, 131, 133, 134 and 136 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,144,770.  

This is a new ground of rejection necessitated by Applicant’s amendment filed 8/9/22.

US 10,144,770 discloses a chimeric receptor comprising instantly recited SEQ ID NO: 5 wherein the one or more amino acid sequence modifications comprise an amino acid replacement(s) at one or more residues corresponding to an amino acid residue that is at position 28 with reference to the numbering set forth in instantly recited SEQ ID NO: 5 (see entire reference, especially Table 3 at SEQ ID NO: 3, has a CD38 transmembrane (TM) domain and a 4-1BB costimulatory domain as well as a CD3zeta cytoplasmic signaling domain ((that comprises an ITAM- column 2 at lines 10-17 and 35-36), col. 27 at SEQ ID NO: 3, sequence listing at SEQ ID NO: 3)).  The comparison of instantly recited SEQ ID NO: 5 with the corresponding portion of SEQ ID NO: 3 of the art reference, respectively, is as follows:

EMBOSS_001         1 FWVLVVVGGVLACYSLLVTVAFIIFWV---KRGRKKLLYIFKQPFMRPVQ     47
                     |||||||||||||||||||||||||||   ||||||||||||||||||||
EMBOSS_001         1 FWVLVVVGGVLACYSLLVTVAFIIFWVRSKKRGRKKLLYIFKQPFMRPVQ     50

EMBOSS_001        48 TTQEEDGCSCRFPEEEEGGCEL     69
                     ||||||||||||||||||||||
EMBOSS_001        51 TTQEEDGCSCRFPEEEEGGCEL     72

These sequences are  95.8% identical, with 3 amino acid residues being inserted between positions 27 and 28 with respect to instantly recited SEQ ID NO: 5 (see evidentiary reference Emboss Needle Alignment SEQ ID NO 5).

The comparison of the portion of instantly recited SEQ ID NO: 5 that is instantly recited SEQ ID NO: 137 with the corresponding portion of SEQ ID NO: 3, respectively, of the art reference is as follows:

EMBOSS_001         1 SLLVTVAFIIFWV---KRGRKKLLYIFKQ     26
                     |||||||||||||   |||||||||||||
EMBOSS_001         1 SLLVTVAFIIFWVRSKKRGRKKLLYIFKQ     29

These sequences are 89.7% identical with the same said 3 amino acid residues being inserted between positions 27 and 28 with respect to instantly recited SEQ ID NO: 5 (see evidentiary reference Emboss Needle Alignment SEQ ID NO 137).

Instant claim 92 is included in this rejection because the art reference discloses a functional variant (since the chimeric receptor of the art reference is disclosed as being functional) of instantly recited SEQ ID NO: 114-134 that comprises the one or more amino acid modifications as well as a functional portion thereof, as is evidenced below.

Instantly recited SEQ ID NO: 114 is 94.4% identical to the corresponding portion of SEQ ID NO: 3 of the art reference, with SEQ ID NO: 3 having an insertion of three amino acid residues between residues 27 and 28 with respect to instantly recited SEQ ID NO: 5:

EMBOSS_001         1 FWVLVVVGGVLACYSLLVTVAFIIFWV---ARGRKKLLYIFKQPFMRPVQ     47
                     |||||||||||||||||||||||||||   .|||||||||||||||||||
EMBOSS_001         1 FWVLVVVGGVLACYSLLVTVAFIIFWVRSKKRGRKKLLYIFKQPFMRPVQ     50

EMBOSS_001        48 TTQEEDGCSCRFPEEEEGGCEL     69
                     ||||||||||||||||||||||
EMBOSS_001        51 TTQEEDGCSCRFPEEEEGGCEL     72


The same can be said for instantly recited SEQ ID NO: 115 (94.4% identity):

EMBOSS_001         1 FWVLVVVGGVLACYSLLVTVAFIIFWVH---RGRKKLLYIFKQPFMRPVQ     47
                     |||||||||||||||||||||||||||.   |||||||||||||||||||
EMBOSS_001         1 FWVLVVVGGVLACYSLLVTVAFIIFWVRSKKRGRKKLLYIFKQPFMRPVQ     50

EMBOSS_001        48 TTQEEDGCSCRFPEEEEGGCEL     69
                     ||||||||||||||||||||||
EMBOSS_001        51 TTQEEDGCSCRFPEEEEGGCEL     72


The same can be said for instantly recited SEQ ID NO: 116 (94.4% identity):

EMBOSS_001         1 FWVLVVVGGVLACYSLLVTVAFIIFWV---LRGRKKLLYIFKQPFMRPVQ     47
                     |||||||||||||||||||||||||||   .|||||||||||||||||||
EMBOSS_001         1 FWVLVVVGGVLACYSLLVTVAFIIFWVRSKKRGRKKLLYIFKQPFMRPVQ     50

EMBOSS_001        48 TTQEEDGCSCRFPEEEEGGCEL     69
                     ||||||||||||||||||||||
EMBOSS_001        51 TTQEEDGCSCRFPEEEEGGCEL     72


The same can be said for instantly recited SEQ ID NO: 117 (94.4% identity):

EMBOSS_001         1 FWVLVVVGGVLACYSLLVTVAFIIFWV---QRGRKKLLYIFKQPFMRPVQ     47
                     |||||||||||||||||||||||||||   :|||||||||||||||||||
EMBOSS_001         1 FWVLVVVGGVLACYSLLVTVAFIIFWVRSKKRGRKKLLYIFKQPFMRPVQ     50

EMBOSS_001        48 TTQEEDGCSCRFPEEEEGGCEL     69
                     ||||||||||||||||||||||
EMBOSS_001        51 TTQEEDGCSCRFPEEEEGGCEL     72


The same can be said for instantly recited SEQ ID NO: 118 (94.4% identity):

EMBOSS_001         1 FWVLVVVGGVLACYSLLVTVAFIIFWV---SRGRKKLLYIFKQPFMRPVQ     47
                     |||||||||||||||||||||||||||   .|||||||||||||||||||
EMBOSS_001         1 FWVLVVVGGVLACYSLLVTVAFIIFWVRSKKRGRKKLLYIFKQPFMRPVQ     50

EMBOSS_001        48 TTQEEDGCSCRFPEEEEGGCEL     69
                     ||||||||||||||||||||||
EMBOSS_001        51 TTQEEDGCSCRFPEEEEGGCEL     72


The same can be said for instantly recited SEQ ID NO: 119 (94.4% identity):

EMBOSS_001         1 FWVLVVVGGVLACYSLLVTVAFIIFWV---KRGAKKLLYIFKQPFMRPVQ     47
                     |||||||||||||||||||||||||||   |||.||||||||||||||||
EMBOSS_001         1 FWVLVVVGGVLACYSLLVTVAFIIFWVRSKKRGRKKLLYIFKQPFMRPVQ     50

EMBOSS_001        48 TTQEEDGCSCRFPEEEEGGCEL     69
                     ||||||||||||||||||||||
EMBOSS_001        51 TTQEEDGCSCRFPEEEEGGCEL     72


The same can be said for instantly recited SEQ ID NO: 120 (94.4% identity):

EMBOSS_001         1 FWVLVVVGGVLACYSLLVTVAFIIFWV---KRGHKKLLYIFKQPFMRPVQ     47
                     |||||||||||||||||||||||||||   |||.||||||||||||||||
EMBOSS_001         1 FWVLVVVGGVLACYSLLVTVAFIIFWVRSKKRGRKKLLYIFKQPFMRPVQ     50

EMBOSS_001        48 TTQEEDGCSCRFPEEEEGGCEL     69
                     ||||||||||||||||||||||
EMBOSS_001        51 TTQEEDGCSCRFPEEEEGGCEL     72


The same can be said for instantly recited SEQ ID NO: 121 (94.4% identity):

EMBOSS_001         1 FWVLVVVGGVLACYSLLVTVAFIIFWV---KRGLKKLLYIFKQPFMRPVQ     47
                     |||||||||||||||||||||||||||   |||.||||||||||||||||
EMBOSS_001         1 FWVLVVVGGVLACYSLLVTVAFIIFWVRSKKRGRKKLLYIFKQPFMRPVQ     50

EMBOSS_001        48 TTQEEDGCSCRFPEEEEGGCEL     69
                     ||||||||||||||||||||||
EMBOSS_001        51 TTQEEDGCSCRFPEEEEGGCEL     72

The same can be said for instantly recited SEQ ID NO: 122 (94.4% identity):

EMBOSS_001         1 FWVLVVVGGVLACYSLLVTVAFIIFWV---KRGNKKLLYIFKQPFMRPVQ     47
                     |||||||||||||||||||||||||||   |||.||||||||||||||||
EMBOSS_001         1 FWVLVVVGGVLACYSLLVTVAFIIFWVRSKKRGRKKLLYIFKQPFMRPVQ     50

EMBOSS_001        48 TTQEEDGCSCRFPEEEEGGCEL     69
                     ||||||||||||||||||||||
EMBOSS_001        51 TTQEEDGCSCRFPEEEEGGCEL     72

The same can be said for instantly recited SEQ ID NO: 123 (94.4% identity):

EMBOSS_001         1 FWVLVVVGGVLACYSLLVTVAFIIFWV---KRGRKKALYIFKQPFMRPVQ     47
                     |||||||||||||||||||||||||||   ||||||.|||||||||||||
EMBOSS_001         1 FWVLVVVGGVLACYSLLVTVAFIIFWVRSKKRGRKKLLYIFKQPFMRPVQ     50

EMBOSS_001        48 TTQEEDGCSCRFPEEEEGGCEL     69
                     ||||||||||||||||||||||
EMBOSS_001        51 TTQEEDGCSCRFPEEEEGGCEL     72


The same can be said for instantly recited SEQ ID NO: 124 (94.4% identity):

EMBOSS_001         1 FWVLVVVGGVLACYSLLVTVAFIIFWV---KRGRKKSLYIFKQPFMRPVQ     47
                     |||||||||||||||||||||||||||   ||||||.|||||||||||||
EMBOSS_001         1 FWVLVVVGGVLACYSLLVTVAFIIFWVRSKKRGRKKLLYIFKQPFMRPVQ     50

EMBOSS_001        48 TTQEEDGCSCRFPEEEEGGCEL     69
                     ||||||||||||||||||||||
EMBOSS_001        51 TTQEEDGCSCRFPEEEEGGCEL     72


The same can be said for instantly recited SEQ ID NO: 125 (93.1 % identity):

EMBOSS_001         1 FWVLVVVGGVLACYSLLVTVAFIIFWV---QRGAKKLLYIFKQPFMRPVQ     47
                     |||||||||||||||||||||||||||   :||.||||||||||||||||
EMBOSS_001         1 FWVLVVVGGVLACYSLLVTVAFIIFWVRSKKRGRKKLLYIFKQPFMRPVQ     50

EMBOSS_001        48 TTQEEDGCSCRFPEEEEGGCEL     69
                     ||||||||||||||||||||||
EMBOSS_001        51 TTQEEDGCSCRFPEEEEGGCEL     72


The same can be said for instantly recited SEQ ID NO: 126 (93.1 % identity):

EMBOSS_001         1 FWVLVVVGGVLACYSLLVTVAFIIFWV---QRGNKKLLYIFKQPFMRPVQ     47
                     |||||||||||||||||||||||||||   :||.||||||||||||||||
EMBOSS_001         1 FWVLVVVGGVLACYSLLVTVAFIIFWVRSKKRGRKKLLYIFKQPFMRPVQ     50

EMBOSS_001        48 TTQEEDGCSCRFPEEEEGGCEL     69
                     ||||||||||||||||||||||
EMBOSS_001        51 TTQEEDGCSCRFPEEEEGGCEL     72

The same can be said for instantly recited SEQ ID NO: 127 (93.1 % identity):

EMBOSS_001         1 FWVLVVVGGVLACYSLLVTVAFIIFWV---QRGSKKLLYIFKQPFMRPVQ     47
                     |||||||||||||||||||||||||||   :||.||||||||||||||||
EMBOSS_001         1 FWVLVVVGGVLACYSLLVTVAFIIFWVRSKKRGRKKLLYIFKQPFMRPVQ     50

EMBOSS_001        48 TTQEEDGCSCRFPEEEEGGCEL     69
                     ||||||||||||||||||||||
EMBOSS_001        51 TTQEEDGCSCRFPEEEEGGCEL     72

The same can be said for instantly recited SEQ ID NO: 128 (93.1 % identity):

EMBOSS_001         1 FWVLVVVGGVLACYSLLVTVAFIIFWV---QRGRKKALYIFKQPFMRPVQ     47
                     |||||||||||||||||||||||||||   :|||||.|||||||||||||
EMBOSS_001         1 FWVLVVVGGVLACYSLLVTVAFIIFWVRSKKRGRKKLLYIFKQPFMRPVQ     50

EMBOSS_001        48 TTQEEDGCSCRFPEEEEGGCEL     69
                     ||||||||||||||||||||||
EMBOSS_001        51 TTQEEDGCSCRFPEEEEGGCEL     72

The same can be said for instantly recited SEQ ID NO: 129 (93.1 % identity):

EMBOSS_001         1 FWVLVVVGGVLACYSLLVTVAFIIFWV---QRGRKKSLYIFKQPFMRPVQ     47
                     |||||||||||||||||||||||||||   :|||||.|||||||||||||
EMBOSS_001         1 FWVLVVVGGVLACYSLLVTVAFIIFWVRSKKRGRKKLLYIFKQPFMRPVQ     50

EMBOSS_001        48 TTQEEDGCSCRFPEEEEGGCEL     69
                     ||||||||||||||||||||||
EMBOSS_001        51 TTQEEDGCSCRFPEEEEGGCEL     72


The same can be said for instantly recited SEQ ID NO: 130 (93.1 % identity):

EMBOSS_001         1 FWVLVVVGGVLACYSLLVTVAFIIFWV---KRGNKKALYIFKQPFMRPVQ     47
                     |||||||||||||||||||||||||||   |||.||.|||||||||||||
EMBOSS_001         1 FWVLVVVGGVLACYSLLVTVAFIIFWVRSKKRGRKKLLYIFKQPFMRPVQ     50

EMBOSS_001        48 TTQEEDGCSCRFPEEEEGGCEL     69
                     ||||||||||||||||||||||
EMBOSS_001        51 TTQEEDGCSCRFPEEEEGGCEL     72


The same can be said for instantly recited SEQ ID NO: 130 (93.1 % identity):

EMBOSS_001         1 FWVLVVVGGVLACYSLLVTVAFIIFWV---KRGNKKSLYIFKQPFMRPVQ     47
                     |||||||||||||||||||||||||||   |||.||.|||||||||||||
EMBOSS_001         1 FWVLVVVGGVLACYSLLVTVAFIIFWVRSKKRGRKKLLYIFKQPFMRPVQ     50

EMBOSS_001        48 TTQEEDGCSCRFPEEEEGGCEL     69
                     ||||||||||||||||||||||
EMBOSS_001        51 TTQEEDGCSCRFPEEEEGGCEL     72



The same can be said for instantly recited SEQ ID NO: 131 (93.1 % identity):

EMBOSS_001         1 FWVLVVVGGVLACYSLLVTVAFIIFWV---KRGNKKSLYIFKQPFMRPVQ     47
                     |||||||||||||||||||||||||||   |||.||.|||||||||||||
EMBOSS_001         1 FWVLVVVGGVLACYSLLVTVAFIIFWVRSKKRGRKKLLYIFKQPFMRPVQ     50

EMBOSS_001        48 TTQEEDGCSCRFPEEEEGGCEL     69
                     ||||||||||||||||||||||
EMBOSS_001        51 TTQEEDGCSCRFPEEEEGGCEL     72


The same can be said for instantly recited SEQ ID NO: 132 (91.7 % identity):

EMBOSS_001         1 FWVLVVVGGVLACYSLLVTVAFIIFWV---QRGNKKALYIFKQPFMRPVQ     47
                     |||||||||||||||||||||||||||   :||.||.|||||||||||||
EMBOSS_001         1 FWVLVVVGGVLACYSLLVTVAFIIFWVRSKKRGRKKLLYIFKQPFMRPVQ     50

EMBOSS_001        48 TTQEEDGCSCRFPEEEEGGCEL     69
                     ||||||||||||||||||||||
EMBOSS_001        51 TTQEEDGCSCRFPEEEEGGCEL     72


The same can be said for instantly recited SEQ ID NO: 133 (91.7 % identity):

EMBOSS_001         1 FWVLVVVGGVLACYSLLVTVAFIIFWV---QRGNKKSLYIFKQPFMRPVQ     47
                     |||||||||||||||||||||||||||   :||.||.|||||||||||||
EMBOSS_001         1 FWVLVVVGGVLACYSLLVTVAFIIFWVRSKKRGRKKLLYIFKQPFMRPVQ     50

EMBOSS_001        48 TTQEEDGCSCRFPEEEEGGCEL     69
                     ||||||||||||||||||||||
EMBOSS_001        51 TTQEEDGCSCRFPEEEEGGCEL     72


The same can be said for instantly recited SEQ ID NO: 134 (95.8 % identity):

EMBOSS_001         1 FWVLVVVGGVLACYSLLVTVAFIIFWV-NNKRGRKKLLYIFKQPFMRPVQ     49
                     ||||||||||||||||||||||||||| :.||||||||||||||||||||
EMBOSS_001         1 FWVLVVVGGVLACYSLLVTVAFIIFWVRSKKRGRKKLLYIFKQPFMRPVQ     50

EMBOSS_001        50 TTQEEDGCSCRFPEEEEGGCEL     71
                     ||||||||||||||||||||||
EMBOSS_001        51 TTQEEDGCSCRFPEEEEGGCEL     72

Instant claim 85 is included in this rejection because the art sequence comprises instantly recited SEQ ID NO: 2 and SEQ ID NO: 3.

11.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.  Claims 80-83, 85, 90, 92, 95-98, 100, 101, 121, 131, 133, 134 and 136 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,144,770.  

This is a new ground of rejection necessitated by Applicant’s amendment filed 8/9/22.

The disclosure of US 10,144,770 is enunciated above and will not be repeated herein.

US 10,144,770 does not exemplify or teach SEQ ID NO: 3 of said art reference having an scFv antibody fragment that binds the Fc portion of an IgG molecule instead of an Fc receptor protein or polypeptide.

US 10,144,770 discloses that in other embodiments, an scFv antibody fragment that binds to the Fc portion of an IgG molecule can be used in place of an extracellular ligand binding domain of an Fc receptor (column 2 at lines 49-55).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have used an scFv that binds to the Fc portion of an IgG molecule as disclosed by US 10,144,770 in place of the extracellular ligand binding domain of an Fc receptor comprised in SEQ ID NO: 3 chimeric receptor that is also disclosed by US 10,144,770.  

One of ordinary skill in the art would have been motivated to do this and with a reasonable expectation of success in order to produce an alternative chimeric receptor, especially given the disclosure of US 10,144,770 that such a substitution is acceptable.

13.  Claims 80-83, 85, 90, 92, 95-101, 121 and 131- 136 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (Cancer Res. 9/1/2015, 75(17): 3596-3607) in view of US 10,144,770.  

Liu et al teach affinity-tuned scFv-chimeric antigen receptors comprising an scFv domain against tumor antigen erbB2 or EGFR (i.e., a ligand binding domain that specifically binds an antigen associated with a disease or disorder as is recited in instant dependent claim 99) and further comprising in order CD8 TM domain and 4-1BB [costimulatory] and CD3 zeta intracellular signaling domains.  Liu et al teach treating cancers using T cells engineered to express the receptor, including advantageously those solid tumors previously considered undruggable by use of CAR T cells (see entire reference, especially page 3597 at column 1 at the “Generation of CAR constructs…” section).  

Liu et al do not teach wherein the CD28 TM region and the particular 4-1BB polypeptide that are contiguous  comprise a variant of instantly recited SEQ ID NO: 5 that exhibits at least 85% sequence identity to said SEQ ID NO: 5 and comprises one or more amino acid sequence modifications that comprise an amino acid insertion(s) between amino acid residues adjacent to the junction between the domains that corresponds to amino acid residues at positions 27 and 28 with reference to the numbering set forth in said SEQ ID NO: 5.

The disclosure of US 10,144,770 is enunciated above and will not be repeated herein in detail.

US 10,144,770 discloses that in other embodiments, an scFv antibody fragment that binds to the Fc portion of an IgG molecule can be used in place of an extracellular ligand binding domain of an Fc receptor (column 2 at lines 49-55).  US 10,144,770 further discloses that antibodies with specificity for a tumor antigen target molecule have been used for cancer therapy (para spanning columns 1-2).   As is enunciated above, the SEQ ID NO: 3 exemplary chimeric receptor (Table 3) comprises a CD8 hinge domain, a CD28 TM domain, a 4-1BB costimulatory domain and an ITAM-containing CD3zeta cytoplasmic signaling domain, and the CD28 TM domain- 4-1BB costimulatory domain portion thereof comprises a three amino acid insertion between positions 27 and 28 with respect to instantly recited SEQ ID NO: 5, and having 95.8% identity to instantly recited SEQ ID NO: 5. US 10,144,770 discloses that the TM domain may be derived from CD8 or CD28 amongst others (paragraph spanning columns 17-18), while the costimulatory domain may be derived from any of a number of molecules, including 4-1BB (column 19 at section “C”).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have used any suitable TM and costimulatory domain such as those in the SEQ ID NO: 3 chimeric receptor that is disclosed by US 10,144,770 in place of those in the chimeric receptor taught by Liu et al.  

One of ordinary skill in the art would have been motivated to do this and with a reasonable expectation of success in order to produce an alternative chimeric receptor for treatment of a cancer, especially given the disclosure of US 10,144,770 the chimeric receptor is functional and discloses a wide variety of suitable components.

14.  Applicant’s amendment filed 8/9/22 has overcome the prior rejection of record of claims 80-82, 86, 90, 95-101, 120 and 131-136 as provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 73, 75-77, 80 and 86  of copending Application No. 15/780,624.  The isolated peptide of the claims of ‘624 does not comprise the modifications recited in the instant claims as presently amended.

15.  A peptide consisting of or comprising the sequence set forth in any one of SEQ ID NO: 114-134 or SEQ ID NO: 5 having K28 (A, H, L, Q, S), R31(A/H/L/N), or L34(A/S) mutations is free of the prior art.

16.  Claim 136 is objected to because of the following informality:  

Numerical text appears after the period that ends the claim.

Appropriate correction is required.

17.  No claim is allowed.

18.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

19.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644